 
 
I 
108th CONGRESS
2d Session
H. R. 3911 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2004 
Ms. Waters introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To make certain companies that have outsourced jobs during the previous five years ineligible for the receipt of Federal grants, Federal contracts, Federal loan guarantees, and other Federal funding, and for other purposes. 
 
 
1.Federal funding prohibition 
(a)ProhibitionExcept as provided in subsection (b) or (f), and unless the Federal agency is acting under an obligation entered into before the effective date of this Act, no Federal agency shall award a grant or contract, make a loan guarantee, or provide any other funding, or enter into an obligation to award a grant or contract, make a loan guarantee, or provide any other funding, to a company of interest that has outsourced any jobs during the previous five years unless the company of interest— 
(1)has not outsourced any jobs during the previous two years; and 
(2)has created in the United States since the company of interest last outsourced any jobs, and continues to maintain in the United States, a number of new jobs within the same company of interest that is equal to at least 50 percent of the total number of jobs that were outsourced by the company of interest during the previous five years.   
 (b)Agreement to create new jobsA Federal agency may award a grant or contract, make a loan guarantee, or provide any other funding, or enter into an obligation to award a grant or contract, make a loan guarantee, or provide any other funding, to a company of interest that has outsourced jobs during the previous five years only if the company of interest agrees— 
(1)to create in the United States, not later than 18 months after the company has received the grant, contract, loan guarantee, or other funding, a number of new jobs within the same company of interest that is equal to at least 50 percent of the total number of jobs that were outsourced by the company of interest during the previous five years, and to maintain such new jobs in the United States for at least 18 months; 
(2)to pay to the Federal agency that awards the grant or contract, makes the loan guarantee, or provides the other funding an amount equal to 125 percent of the total value of the grant, contract, loan guarantee, or other funding if the company of interest does not create the new jobs described in paragraph (1); and 
(3)to pay to the Federal agency that awards the grant or contract, makes the loan guarantee, or provides the other funding an amount, to be determined by the Federal agency, that is not more than 125 percent of the total value of the grant, contract, loan guarantee, or other funding if the Federal agency finds that the company of interest did not in good faith attempt to maintain for at least 18 months the new jobs that the company of interest created pursuant to the agreement described in paragraph (1).  
(c)DocumentationExcept as provided in subsection (f), and unless the Federal agency is acting under an obligation entered into before the effective date of this Act, no Federal agency shall award a grant or contract, make a loan guarantee, or provide any other funding, or enter into an obligation to award a grant or contract, make a loan guarantee, or provide any other funding, to a company of interest unless the company of interest has provided documentation to the Federal agency that indicates either that the company has not outsourced jobs during the previous five years or that the company has fulfilled the requirements under subsection (a) or (b). 
(d)Obligation conditionAny obligation entered into by a Federal agency to award a grant or contract, make a loan guarantee, or provide any other funding to a company of interest shall include the condition that if the company of interest outsources any jobs after such obligation is entered into and before the company of interest is to receive the grant, contract, loan guarantee, or other funding, the Federal agency shall not award the grant or contract, make the loan guarantee, or provide the other funding. 
(e)Outsourcing agreementA Federal agency may award a grant or contract, make a loan guarantee, or provide any other funding, or enter into an obligation to award a grant or contract, make a loan guarantee, or provide any other funding, to a company of interest only if the company of interest agrees— 
(1)not to outsource any jobs within 18 months after the Federal agency awards the grant or contract, makes the loan guarantee, or provides the other funding; and 
(2)if the company of interest does not satisfy the agreement described in paragraph (1), to pay to the Federal agency that awards the grant or contract, makes the loan guarantee, or provides the other funding an amount equal to the total value before the outsourcing of one year’s wages and benefits for each of the jobs outsourced within 18 months after the company of interest receives the grant, contract, loan guarantee, or other funding.  
(f)National security exceptionThe restrictions and penalties under this section shall not apply if the Federal agency awards a grant or contract, makes a loan guarantee, or provides any other funding, or enters into an obligation to award a grant or contract, make a loan guarantee, or provide any other funding, for purposes of national security. 
(g)Implementation and regulationsThe Secretary of Commerce shall coordinate the Federal agencies’ implementation of the documentation requirement described in subsection (c). The Secretary of Commerce shall prescribe regulations necessary to carry out this section. 
2.DefinitionsFor purposes of this Act: 
(1)Company of interestThe term company of interest means— 
(A)a corporation or other legal entity organized under the laws of the United States;  
(B)a subsidiary of a corporation or legal entity described in subparagraph (A);  
(C)a corporation or other legal entity that employed at least 50 employees to perform services in the United States at any one time on or after January 1, 1980; or 
(D)a corporation or other legal entity with $1,000,000 or more annual gross income that is effectively connected with the conduct of a trade or business within the United States. 
(2)New jobsThe term new jobs means jobs created by a company of interest such that with respect to each new job the total value of wages and benefits is equal to or greater than the average total value of wages and benefits of the jobs outsourced by the company of interest during the previous five years. 
(3)OutsourceThe term outsource means to hire employees to perform services outside the United States when the services previously had been performed in the United States.  
(4)United StatesThe term United States means the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the Virgin Islands, and any other territory or possession of the United States.  
3.Effective dateThis Act shall take effect one year after the date of its enactment.   
 
